FILED
                             NOT FOR PUBLICATION                             OCT 10 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



THEODORE KYRIAZIS,                               No. 11-56203

               Plaintiff - Appellant,            D.C. No. 2:10-cv-08321-JFW-RZ

  v.
                                                 MEMORANDUM *
BEVERLY HILLS PLATINUM
REALTY; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Theodore Kyriazis appeals pro se from the district court’s judgment

dismissing his action alleging violations of the Racketeer Influenced and Corrupt

Organizations Act (“RICO”) in connection with bankruptcy proceedings. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Kyriazis’s
request for oral argument is denied.
jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion both a

dismissal for failure to comply with the local rules, Ghazali v. Moran, 46 F.3d 52,

53 (9th Cir. 1995) (per curiam), and the denial of leave to amend, Cervantes v.

Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011). We may

affirm on any ground supported by the record. Lambert v. Blodgett, 393 F.3d 943,

965 (9th Cir. 2004). We affirm.

      The district court did not abuse its discretion in dismissing the action

because Kyriazis failed to oppose defendants’ motion to dismiss, despite notice

that the failure to do so could be deemed consent to the granting of the motion

under the local rules. See C.D. Cal. R. 7-9 (requiring the filing of an opposition or

statement of non-opposition to a motion to dismiss); C.D. Cal. R. 7-12 (providing

that the failure to file any required document may be deemed consent to the

granting or denial of the motion); Ghazali, 46 F.3d at 54 (affirming dismissal for

failure to file opposition to motion to dismiss and noting that pro se litigants are

bound by the rules of procedure).

      Denial of Kyriazis’s ex parte application for leave to file his second

amended complaint was not an abuse of the district court’s discretion because the

proposed amendments would have been futile. See Gardner v. Martino, 563 F.3d

981, 990 (9th Cir. 2009).


                                           2                                     11-56203
      The district court did not abuse its discretion in denying Kyriazis’s motion to

reconsider because Kyriazis failed to establish any basis for reconsideration. See

Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and grounds for reconsideration).

      AFFIRMED.




                                          3                                   11-56203